IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00098-CR

SHAWN OWEN WEST,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                             From the County Court
                            Limestone County, Texas
                              Trial Court No. 35016


                           ABATEMENT ORDER


      Shane Owen West was convicted of the offense of driving while intoxicated.

West filed a notice of appeal in this Court appealing the trial court’s judgment. West

filed a second motion for extension of time to file his brief. In the motion he explains

that the trial was recorded in an audio recording and that the certified Reporter’s

Record has yet to be filed in compliance with TEX.R.APP.P. 13.2 and TEX.R.APP.P.

34.6(a)(2). West also states in the motion that his counsel made a transcription of the
noncertified recording for the convenience of this Court, and that the transcription

contains 46 inaudible entries.

        We abate this appeal to the trial court for a determination of whether:

        1. A court recorder performed the duties required in TEX.R.APP.P. 13.2.

        2. There are certified copies of the tapes and logs in compliance with

            TEX.R.APP.P. 34.6(a)(2).

        3. A significant portion of the Reporter’s Record is inaudible pursuant to

            TEX.R.APP.P. 34.6(f)(2).

        4. Any inaudible portions of the Reporter’s Record are necessary to the appeal.

            TEX.R.APP.P. 34.6(f)(3).

        5. Any inaudible portions of the Reporter’s Record can be replaced by

            agreement of the parties. TEX.R.APP.P. 34.6(f)(4).

The trial court should conduct any necessary hearings within 30 days of the date of this

Order. The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order.



                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed February 27, 2014




West v. State                                                                     Page 2